George, J.
A filed two suits in a superior court, the first against B and the second against B and C, both national banking associations, for the recovery of $12,500, basing his claim to a recovery upon an alleged equitable cause of action. Thereafter B caused to be served upon A notice of its intention to file in a city court a suit against A upon three unconditional contracts in writing executed and delivered by A to B. Whereupon A filed in the superior court a petition for injunction, ancillary to his suits aforesaid, and prayed that B be enjoined from filing and prosecuting in the city court its threatened suit against him, based upon the written contracts, and that B be required to present and assert its claim thereon in one of said suits pending in the superior court. An interlocutory injunction was granted, and B excepted. Held:
1. Under the pleadings and the evidence the grant of the interlocutory injunction was error.
2. F.urther, the case is controlled by the ruling in National Bank of Savannah v. Craven, 147 Ga. 753 (95 S. E. 246), where it was held that the prohibitory clause in the national bank act (Rev. St. § 5242, U. S. Comp. St. 1916, § 9834), providing that “no attachment, injunction, or execution shall be issued against such association [national banking association] or its property before final, judgment in any suit, action, or proceeding, in any State, county, or municipal court,” is sufficiently broad to inhibit a State court from issuing an injunction against a national banking association before final judgment against it.

Judgment reversed.


All the Justices ooneur.